 Case 09-70602            Doc 3930     Filed 04/04/19 Entered 04/04/19 13:13:19            Desc Main
                                        Document     Page 1 of 5


                               UNITED STATES BANKRUPTCY COURT
                              FOR THE CENTRAL DISTRICT OF ILLINOIS

 IN RE:                                           )
                                                  )
 WILDWOOD INDUSTRIES, INC.,                       ) No. 09-70602
                                                  )
                                                  )
                            Debtor.               )


         TRUSTEE’S AMENDED REPORT OF DEPOSIT OF UNCLAIMED FUNDS

         NOW COMES Alex D. Moglia, Trustee (“Trustee”), and pursuant to 11 U.S.C. §347 and
Rule 3011 of the Federal Rules of Bankruptcy Procedure, provides the following report of Trustee’s
deposit of unclaimed property with the Clerk of the Bankruptcy Court:
         1.        On March 5, 2009, an Involuntary Chapter 11 was filed against the Debtor. Trustee
was subsequently appointed and qualified, and continues to serve as Trustee in this case.
         2.        On or about February 28, 2018, after approval of Trustee’s Final Report and

Applications for Compensation by the Court, Trustee sent checks by U.S. Mail to all claimants

holding allowed claims herein as set forth fully in the Trustee’s Final Report.

          3.        On July 16, 2018, Trustee filed a Deposit of Unclaimed funds but before the check

 could be submitted to the Clerk, various claimants contacted the Trustee with corrected addresses.

          4.       The Trustee was able to locate five additional claimants and said checks were issued

 and cashed by those claimants.

          5.       The following claimants cannot be located and the checks sent have either been voided

 or stop payments have been issued:


 Claim         Claimant                Address                                Check Amount
 8             WORKFLOW ONE            220 E Monument Avenue                  $80.04
                                       Dayton, OH 45402
 113           SERV-U-CLEAN LTD        5-207 EDGELEY BLVD                     $8.62
                                       CONCORD, ONT L4K 4B5
                                       CANADA
 179           USF Holland, Inc.       c/o Frantz Ward, LLP,ATTN: John F.     $49.18
                                       Kostelnik, Esq.,2500 Key Center, 127
                                       Public Square
                                       Cleveland, OH 44114
Case 09-70602         Doc 3930   Filed 04/04/19 Entered 04/04/19 13:13:19            Desc Main
                                  Document     Page 2 of 5


180     YRC, Inc., f/k/a         c/o Frantz Ward LLP,ATTN: John F.      $197.14
        Roadway Express, Inc.    Kostelnik, Esq.,2500 Key Center, 127
                                 Public Square
                                 Cleveland, OH 44114
181     YRC Inc., successor to   c/o Frantz Ward LLP,ATTN: John F.      $434.75
        Yellow Trans., Inc.      Kostelnik, Esq.,2500 Key Center, 127
                                 Public Square
                                 Cleveland, OH 44114
193     National Casein          c/o RMS Bankruptcy Recovery            $160.69
        Company, Inc             Services
                                 4200 Cantera Dr #211
                                 Warrenville, IL 60555


200     EFS                      2525 HORIZON LAKE DR #120              $124.76
        TRANSPORTATION           Memphis, TN 38133
        SERVICES INC
213     AVERO PACKAGING          26735 W COMMERCE DRIVE                 $395.88
        CORPORATION              Volo, IL 60073
241     Sara Lee Household &     707 Eagleview Blvd.                    $1,493.29
        Body Care                Exton, PA 19341
271     Andrew Walker            c/o Richard M. Manzella                $166.12
                                 Attorney at Law
                                 117 N. Center St.
                                 Bloomington, IL 61701

272     Darius Rogers            c/o Richard M. Manzella                $30.66
                                 Attorney at Law
                                 117 N. Center St.
                                 Bloomington, IL 61701

273     Farick Cale              c/o Richard M. Manzella                $38.63
                                 Attorney at Law
                                 117 N. Center St.
                                 Bloomington, IL 61701

310-2   GREYSTONE BANK           C/O JEFF KASSING                       $3,742.79
                                 8144 WALNUT HILL LANE, SUITE
                                 900
                                 Dallas, TX 75231
336     UNITED PARCEL            c/o RMS Bankruptcy Recovery            $83.62
        SERVICE                  Services
                                 P.O. Box 4396
                                 Timonium, MD 21094
101     FRANCISCO                1212 BLACKSTONE ST APT 1               $815.51
        ALFARO                   Bloomington, IL 61701
219     M LYNN CARTER            227 ROBINHOOD LANE, APT 4              $1,537.10
                                 Bloomington, IL 61701
100     MARIA MONTOYA            1212 BLACKSTONE ST APT 1               $1,047.87
                                 Bloomington, IL 61701
139     OSCAR PRADO              1617 GAMMA STREET                      $553.58
                                 Bloomington, IL 61701
                                                       TOTAL            $10,960.23
 Case 09-70602       Doc 3930     Filed 04/04/19 Entered 04/04/19 13:13:19          Desc Main
                                   Document     Page 3 of 5


       6.     In view of the foregoing, Trustee has stopped payment or voided all checks and

reissued the check to the Clerk of the Bankruptcy and has herewith deposited the unclaimed funds

with the Clerk of this Court pursuant to §347 of the Bankruptcy Code.



                                             /s/ Alex D. Moglia
                                             ALEX D. MOGLIA
                                             Chapter 7 Trustee
                                             1325 Remington Road, Suite H
                                             Schaumburg, IL 60173
                                             Telephone: 847/884-8282
Case 09-70602            Doc 3930    Filed 04/04/19 Entered 04/04/19 13:13:19              Desc Main
                                      Document     Page 4 of 5




                                    CERTIFICATE OF SERVICE

        I certify that on April 4, 2019, at 5:00 p.m., I deposited a copy of the foregoing in a U.S. Post
Office box at 651 Mall Drive, Schaumburg, IL 60173, enclosed in an envelope with proper postage
prepaid, addressed to the following in the manner set forth:

Claimant                   Address
WORKFLOW ONE               220 E Monument Avenue
                           Dayton, OH 45402
SERV-U-CLEAN LTD           5-207 EDGELEY BLVD
                           CONCORD, ONT L4K 4B5 CANADA

USF Holland, Inc.          c/o Frantz Ward, LLP,ATTN: John F. Kostelnik, Esq.,2500
                           Key Center, 127 Public Square
                           Cleveland, OH 44114

YRC, Inc., f/k/a           c/o Frantz Ward LLP,ATTN: John F. Kostelnik, Esq.,2500
Roadway Express, Inc.      Key Center, 127 Public Square
                           Cleveland, OH 44114
YRC Inc., successor to     c/o Frantz Ward LLP,ATTN: John F. Kostelnik, Esq.,2500
Yellow Trans., Inc.        Key Center, 127 Public Square
                           Cleveland, OH 44114
National Casein            c/o RMS Bankruptcy Recovery Services
Company, Inc               4200 Cantera Dr #211
                           Warrenville, IL 60555
EFS TRANSPORTATION         2525 HORIZON LAKE DR #120
SERVICES INC               Memphis, TN 38133

AVERO PACKAGING            26735 W COMMERCE DRIVE
CORPORATION                Volo, IL 60073
Sara Lee Household &       707 Eagleview Blvd.
Body Care                  Exton, PA 19341
Andrew Walker              c/o Richard M. Manzella
                           Attorney at Law
                           117 N. Center St.
                           Bloomington, IL 61701

Darius Rogers              c/o Richard M. Manzella
                           Attorney at Law
                           117 N. Center St.
                           Bloomington, IL 61701

Farick Cale                c/o Richard M. Manzella
                           Attorney at Law
                           117 N. Center St.
                           Bloomington, IL 61701

GREYSTONE BANK             C/O JEFF KASSING
                           8144 WALNUT HILL LANE, SUITE 900
                           Dallas, TX 75231
Case 09-70602      Doc 3930   Filed 04/04/19 Entered 04/04/19 13:13:19   Desc Main
                               Document     Page 5 of 5


UNITED PARCEL        c/o RMS Bankruptcy Recovery Services
SERVICE              P.O. Box 4396
                     Timonium, MD 21094
                     1212 BLACKSTONE ST APT 1
                     Bloomington, IL 61701
FRANCISCO ALFARO     227 ROBINHOOD LANE, APT 4
                     Bloomington, IL 61701
M LYNN CARTER        1212 BLACKSTONE ST APT 1
                     Bloomington, IL 61701
MARIA MONTOYA        1617 GAMMA STREET
                     Bloomington, IL 61701
OSCAR PRADO          220 E Monument Avenue
                     Dayton, OH 45402



                                         /s/ Alex D. Moglia
                                         Chapter 7 Trustee
